262 Wis. 133 (1952)
SCHROEDER, Respondent,
vs.
SCHROEDER, Appellant.
Supreme Court of Wisconsin.
June 2, 1952.
June 20, 1952.
For the appellant there was a brief by Herman L. Wiernick, attorney, and Nathan Ruppa of counsel, both of Milwaukee, and oral argument by Mr. Ruppa.
For the respondent there was a brief by Shaw, Muskat & Paulsen of Milwaukee, and oral argument by Carl Muskat.
BROWN, J.
Findings of fact by the trial judge are not to be set aside on appeal unless they are contrary to the great weight and clear preponderance of the evidence. Swazee v. Lee (1951), 259 Wis. 136, 47 N. W. (2d) 733; Estate of Witwer (1948), 253 Wis. 536, 34 N. W. (2d) 671. In matters of custody, the welfare of the child is the controlling consideration. Hansen v. Hansen (1947), 251 Wis. 574, *134 30 N. W. (2d) 227. We have read the testimony and conclude that a recitation of it here is inconsistent with a proper regard for the welfare of the children. It supports overwhelmingly the findings and conclusions of the learned trial court.
By the Court.Judgment affirmed.
FAIRCHILD, J., took no part.